Exhibit 10.1

 

 

 

SCHEDULE "B"

AMENDED

 

 

Effective Date

 

September 1, 2020

 

Consulting Fees

 

The Consultant shall be paid a fee of $10,000.00 per month plus applicable taxes
(currently GST). All fees are to be billed and paid on a monthly basis.

 

Business Expenses

 

The Consultant shall be reimbursed by the Company for all reasonable actually
and properly incurred by the Consultant in connection with the performance of
the Services. For all such expenses, the Consultant shall furnish to the Company
statements and vouchers as and when required by the Company.

 

Regulatory Acceptance

 

Both parties agree to seek regulatory acceptance, to the extent required to do
so.

 

 

 

Blue Pegasus Consulting Inc. and Peggy Wu have duly executed this Amendment as
of the effective date first above written.

 

BLUE PEGASUS CONSULTING INC.

 

Per: /s/ Peggy Wu     Peggy Wu, Director  



 

 

 

The Company has indicated its Amendment by the signature of its duly appointed
Officer in that respect as of the effective date first above written.

 

 

CORVUS GOLD INC.

 

Per: /s/ Jeffrey A. Pontius     Signing Officer  

 

 